Citation Nr: 0109271	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  98-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to former prisoner of war (POW) status for VA 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1998 
Administrative Decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota, in which it was determined that the veteran could 
not be considered a former POW for VA purposes.  

In August 2000, the Board notified the veteran and his 
representative that in adjudicating this appeal, the Board 
would rely on evidence obtained subsequent to the issuance of 
the most recent Supplemental Statement of the Case (SSOC) in 
this case.  See Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).  Specifically, the Board advised that it would 
consider VA publications titled Study of Former Prisoners of 
War, June 1983 and Former Prisoners of War Interned in Allied 
or Neutral Countries, February 1996.  The veteran and his 
representative were provided an opportunity to submit 
additional evidence, argument or comment in response to this 
notification.  The veteran and his representative did not 
respond or submit additional evidence.  Accordingly, this 
matter is now ready for resolution. 


FINDINGS OF FACT

1.  The veteran was interned by the Swiss Government from 
September 1944 to February 1945. 

2.  The veteran was not forcibly detained or interned in the 
line of duty by a foreign government, its agents, or a 
hostile force under circumstances comparable to the 
circumstances under which individuals have generally been 
forcibly detained or interned by enemy governments during 
periods of war. 



CONCLUSION OF LAW

The requirements for recognition as a former POW for VA 
purposes have not been met.  38 U.S.C.A. § 101(32) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.1(y), 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to status as a former POW for 
VA purposes.  He contends, essentially, that he is entitled 
to former POW status for VA purposes on the basis that his 
experience in a Swiss camp from September 1944 to February 
1945 was comparable to the experiences of those internees 
held in camps of enemy governments.  

Initially, the Board notes that during the pendency of the 
veteran's appeal, there was a significant change in the law 
which eliminates the need for a claimant to submit a well-
grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000).  This legislation now requires the Board 
to proceed directly with an adjudication of the merits of a 
claim (provided the Board finds that the VA has fulfilled its 
duty to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed does not 
prejudice the veteran in the disposition of his claim of 
entitlement to former POW status for VA purposes.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In an 
August 1998 Statement of the Case and a May 2000 Supplemental 
Statements of the Case, the RO notified the veteran of all 
regulations pertinent to a claim of entitlement to former POW 
status, informed him of the evidence necessary to 
substantiate his claim and informed him that his claim was 
denied because the evidence did not establish that the 
veteran was entitled to former POW status.  Further, as 
previously indicated, in August 2000, the Board provided the 
veteran and his representative with notice of the Board's 
intention to rely on additional pertinent evidence in 
deciding the veteran's claim.  The veteran and his 
representative were afforded a period of 60 days to submit 
additional evidence or argument.  The veteran and his 
representative did not respond to this letter.  

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claim.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of the evidence of record, submitted by the 
veteran and obtained by the RO from the National Public 
Records Center (NPRC), the Board finds that no further 
assistance is necessary for an equitable adjudication of the 
claim.  Therefore, the Board will proceed with adjudication 
of the veteran's appeal.

In developing and adjudicating this claim as well as another 
claim not at issue in this appeal, the RO requested 
information on several occasions from the NPRC regarding the 
veteran's service.  In August 1997, the NPRC advised the RO 
that the veteran's service medical records were likely 
destroyed in the 1973 fire at the NPRC in St. Louis, 
Missouri.  It was also indicated that the veteran was 
interned in Switzerland, a neutral country, beginning in 
September 1944.  While the veteran's service medical records 
were likely destroyed in the 1973 fire at the NPRC in St. 
Louis, Missouri, the record reflects that the veteran is 
currently seeking former POW status, and not service 
connection for a disorder for which presumptive service 
connection is warranted based on former POW status.  
Accordingly, the usual heightened duty to assist the veteran 
in reconstructing his service medical records and obligation 
to search for alternative forms of medical records as 
discussed in Cuevas v. Principi, 3 Vet. App. 542 (1992) is 
not required in this case.

In a March 1998 statement, the veteran advised the RO that 
during service, he was a gunner on a B-24 airplane.  On one 
occasion, the airplane that he was in was hit and landed in 
Switzerland.  At that point, armed Swiss soldiers or militia 
took him and the rest of the crew to the mountain village of 
Adelboden.  He indicated that they were required to live in 
an unheated building that resembled a hotel and that they 
received limited rations, including watery soup.  He also 
stated that he had to scavenge for clothing.  The veteran 
reported that they were allowed to leave their quarters 
during the internment, but they were monitored by the Swiss 
and advised that if they caused trouble they would be sent to 
a punishment camp in Les Diablerete.  They were also advised 
that anyone caught trying to escape from the Swiss village 
would be sent to Wauwilermoos, a concentration type camp with 
armed guards and fences.

With regard to the veteran's claim, under the applicable 
criteria, a former POW is defined as a person who, while 
serving in the military, naval, or air service, was forcibly 
detained or interned in the line of duty by an enemy 
government, a foreign government, the agents of either, or a 
hostile force.  See 38 U.S.C.A. § 101(32) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1(y) (2000).  "Hostile force" means 
any entity other than an enemy or foreign government or the 
agents of either whose actions are taken to further or 
enhance anti-American military, political, or economic 
objectives or views, or to attempt to embarrass the United 
States.  See 38 C.F.R. § 3.1(y)(5).

In the case of detention or internment by an enemy government 
or its agents, VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  See 38 C.F.R. § 3.1(y)(1).  In all other 
situations, to include those in which VA cannot accept the 
service department findings, to be considered a former POW a 
serviceperson must have been forcibly detained or interned 
under circumstances comparable to those under which persons 
generally have been forcibly detained or interned by enemy 
governments during periods of war.  Such circumstances 
include, but are not limited to, physical hardships or abuse, 
psychological hardships or abuse, malnutrition, and 
unsanitary conditions.  Each individual member of a 
particular group of detainees or internees shall, in the 
absence of evidence to the contrary, be considered to have 
experienced the same circumstances as those experienced by 
the group.  See 38 C.F.R. § 3.1(y)(2).

In addition to the aforementioned regulations, the Board has 
also considered VA publications titled a Study of Former 
Prisoners of War and Former Prisoners of War Interned in 
Allied or Neutral Countries in adjudicating this appeal.  
These publications provide relevant discussion of the 
hardships and conditions endured by POWs interned during 
World War II in Korea, Vietnam, Switzerland, the former USSR 
and Sweden. 

The record shows that during a December 1998 personal hearing 
at the RO in St. Paul, Minnesota, the veteran and his 
representative presented evidence regarding the conditions of 
the veteran's internment in Switzerland.  Specifically, they 
argued that the veteran and his comrades suffered deprivation 
and hardship; the building where they were kept was unheated 
and they were interned there during the winter; the food 
provided to them was primarily watery soup and this caused 
weight loss; internees were threatened with punishment and 
incarceration in a concentration camp if they caused trouble 
or attempted to escape the village; they had only the 
clothing they were wearing when they were captured; they were 
confined to a small mountain village and could not leave the 
area and they were treated as POW's by the Swiss, even though 
the Swiss government was classified as a neutral government.  
The veteran also testified that another member of the crew on 
his airplane, with whom he was interned in Switzerland, was 
granted POW status by the VA.  

In addition to the aforementioned evidence, the veteran also 
submitted various other documents in support of his claim, 
including a Western Union telegram dated in September 1944, 
and a letter from Major General N.F. Twining dated in October 
1944 notifying the veteran's family of his disappearance.  
The veteran also submitted a document listing the crew of the 
veteran's airplane and documents from the War Department 
regarding Repatriation, Recovery and Rehabilitation of 
American Prisoners of War in Europe.  Additionally, the 
veteran submitted photographs of soldiers who were interned, 
the inside of the barracks where he was interned, and a 
photograph of Wauwilermoos.  Further, the veteran submitted 
Special Orders from the Army, documenting Redistribution of 
servicemen including crew members from the veteran's airplane 
to support his contention that the Army recognized these 
individuals as POW's.  Finally, the veteran submitted issues 
of The Swiss Internee, a publication advocating the 
recognition of servicemen as POW's.      

The question at hand is whether former POW status is 
warranted under 38 U.S.C.A. § 101(32)(b); 38 C.F.R. § 
3.1(y)(2), on the basis that the circumstances under which 
the veteran was forcibly detained were comparable to those 
under which individuals generally have been forcibly detained 
by enemy governments during periods of war.  As previously 
indicated, in reviewing this appeal, the Board has considered 
information regarding the conditions in POW camps set forth 
in two VA publications titled a Study of Former Prisoners of 
War and Former Prisoners of War Interned in Allied or Neutral 
Counties.  In these publications conditions in European POW 
camps during World War II were described as involving chronic 
malnutrition resulting from diets consisting of black bread 
with sawdust used as a filler, heavy sausage and potato soup; 
strenuous labor; limited medical care; constant apprehension 
of impending death; witnessing fellow prisoners being shot, 
and forced marches during transfers between camps known as 
"death marches," sometimes occurring during blizzard-like 
conditions, and traveling as much as 150 miles at a time.  
Some repatriated American POWs were described as skeleton-
like figures who were in no better condition than civilian 
survivors of Nazi concentration camps.    
 
Pacific Theater POW's during World War II suffered from 
malnutrition; were forced to march for weeks for up to 100 
miles without food or water; suffered from dysentery, 
tropical diseases, were clubbed and bayoneted; subjected to 
overcrowded and unsanitary conditions on ships used to 
transfer POWs from one camp to another; physically tortured 
including fingernail torture, water torture, beatings and 
beheadings; limited medical care; filthy conditions  

Internment in POW camps during the Korean conflict was 
described as harsh and involved psychological warfare 
including group indoctrination and solitary confinement; 
inadequate diet resulting in an average loss of forty to 
fifty percent of body weight, and death marches.

The publication Former Prisoners of War Interned in Allied or 
Neutral Counties indicated that the internment camp the 
veteran was at in Switzerland, Adelboden, consisted of seven 
hotels.  The conditions of internment at those facilities 
were described as comfortable without being luxurious.  The 
food was acceptable, recreational facilities were provided to 
include skiing and ice skating, and relative freedom was 
allowed with punishments being reserved for those who 
violated curfews, were intoxicated or were disorderly.  If 
POWs attempted to escape their camp they were placed in 
filthy jails with inedible food; kept in areas with ankle 
deep mud and forced to sleep in overcrowded barracks.  Except 
for preventing the men from escaping, Swiss control was 
limited to preserving the peace and enforcing curfew 
restrictions.  The publication noted that: "Too much free 
time seemed to be the greatest problem faced by the men 
interned in Swiss camps."

With regard to the facts of the present case, while the 
veteran has indicated that he was subjected to some physical 
and psychological hardship including inadequate food, 
unheated living quarters and insufficient clothing, he has 
not established that he was forcibly detained under 
conditions comparable to those forcibly detained by enemy 
governments during a period of war.  The evidence shows that 
the veteran was free to move about the Swiss village and that 
he was not confined to a cell or a prison.  He was not 
tortured or physically abused, or starved and even though he 
was not provided with replacement clothing, he had the 
clothing that he was wearing at the time of his capture.  
Further, while the veteran has indicated that he was guarded 
by the Swiss and threatened with imprisonment in a 
concentration camp if he attempted to escape the village, 
there is no evidence that he was ever assaulted during 
detainment or that he feared impending death or witnessed 
comrades being shot.  The conditions described by the veteran 
while unpleasant, are unlike the harsh conditions associated 
with internment in POW camps described in a Study of Former 
Prisoners of War and Former Prisoners of War Interned in 
Allied or Neutral Counties. 

Additionally, the RO investigated the veteran's allegation 
that one of his crewmembers was granted former POW status for 
VA purposes.  The RO's investigation revealed that the VA had 
in fact denied the veteran's crew member's POW status.  Thus, 
there is no indication that the VA has already determined 
that the conditions under which the veteran and his comrades 
were interned were comparable to those endured by individuals 
interned by enemy governments during periods of war. 

While the veteran was clearly forcibly detained and was 
apparently monitored and prevented from leaving the Swiss 
village from September 1944 to February 1945, the Board finds 
that there is no evidence to support his allegation that he 
was held under circumstances comparable to those endured by 
individuals interned by enemy governments during periods of 
war.  The evidence clearly demonstrates vast differences 
between the veteran's internment in Switzerland and that 
experienced by other prisoners of war.  Accordingly, the 
Board concludes that status as a former POW is not warranted 
and the veteran's claim must be denied.


ORDER

Entitlement to former POW status for VA purposes is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

